Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

  CARLOS BRITO,                                         :   Case No.:
  Individually,                                         :
                                                        :
          Plaintiff,                                    :
  v.                                                    :
                                                        :
  GERALD MICHAEL CUNNINGHAM, an                         :
  Individual, ELIZABETH BENITO                          :
  CUNNINGHAM, an Individual, and KONING                 :
  RESTAURANTS INTERNATIONAL, L.C.,                      :
  d/b/a PIZZA HUT #012344, a Florida Limited            :
  Liability Company,                                    :
                                                        :
        Defendants.                                     :
  _______________________________________ /



                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, CARLOS BRITO, (hereinafter “Plaintiff”), hereby sues the Defendants,

  GERALD MICHAEL CUNNINGHAM, an Individual, ELIZABETH BENITO

  CUNNINGHAM, an Individual, and KONING RESTAURANTS INTERNATIONAL, L.C.,

  d/b/a PIZZA HUT #012344, a Florida Limited Liability Company, for injunctive relief,

  attorneys’ fees, litigation expenses and costs, for failing to make its facilities accessible to

  Americans with disabilities in violation of the Americans with Disabilities Act, 42 U.S.C.

  § 12181 et seq. (“ADA”) and alleges as follows:

                                      JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 2 of 13

                                                                      Complaint for Injunctive Relief
                                                                                        Page 2 of 13


         3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).

         4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                              PARTIES

         5.   Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

  individual with disabilities as defined by the ADA.

         6.   Defendant, GERALD MICHAEL CUNNINGHAM, (hereinafter referred to as the

  “Defendant” or “MR. CUNNINHAM”), is a resident of the State of Florida, sui juris, and

  transacts business in the State of Florida, and owns commercial property in the State of Florida.

         7.   Defendant, ELIZABETH BENITO CUNNINGHAM, (hereinafter referred to as the

  “Defendant” or “MRS. CUNNINGHAM”), is a resident of the State of Florida, sui juris, and

  owns commercial property in the State of Florida.

         8.   Defendant, KONING RESTAURANTS INTERNATIONAL, L.C., d/b/a PIZZA

  HUT #012344, (hereinafter referred to as the “Defendant” or “KONING”), is a Florida Limited

  Liability Company, is authorized to, and does, transact business in the State of Florida.

         9.   Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 3 of 13

                                                                        Complaint for Injunctive Relief
                                                                                          Page 3 of 13


                                           GENERAL FACTS

              10.   Plaintiff, CARLOS BRITO, is a paraplegic (paralyzed from his T-6 vertebrae

  down), and must use a wheelchair to ambulate. He cannot walk or stand, and has limited use of

  his hands. He has trouble grasping or pinching object, or twisting his wrist.

          11. Plaintiff has a personal desire to have access to places of public accommodations in

  order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

  Plaintiff, as an ADA tester accomplishes this goal by visiting the location, engaging all of the

  illegal barriers to access, or observing those barriers to access he is not able to access. Plaintiff

  intends to visit the subject places of public accommodations to verify their compliance or non-

  compliance with the ADA.

          12. Defendants, MR. CUNNINGHAM and MRS. CUNNINGHAM, are the owners

  and/or lessor(s) and/or operators of the commercial facility located at 7333 S.W. 152 Ave.,

  Miami, Florida 33193, (hereinafter referred to as “7333 S.W. 152 Ave., Miami Facility”,

  “commercial facility”, or “facility”).

          13. Defendant, KONING, is the owner and/or lessor and/or operator of a restaurant

  commonly known within the community as Pizza Hut, located at the 7333 S.W. 152 Ave., Miami

  Facility.

          14. On February 23, 2021, Plaintiff visited the 7333 S.W. 152 Ave., Miami Facility, in

  his capacity as an ADA tester.

          15. The 7333 S.W. 152 Ave., Miami Facility is a place of public accommodation as

  defined by the ADA.

          16. The Pizza Hut restaurant located at the 7333 S.W. 152 Ave., Miami Facility, is a

  place of public accommodation as defined by the ADA.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 4 of 13

                                                                        Complaint for Injunctive Relief
                                                                                          Page 4 of 13


         17. Plaintiff was not able to, and still cannot, access significant portions of the 7333

  S.W. 152 Ave., Miami Facility, or avail himself of the various goods and services Defendants

  otherwise offer to able-bodied individuals.

         18. The following barriers exist at the 7333 S.W. 152 Ave., Miami Facility:


                                                PARKING

            a.    The plaintiff had difficulty exiting the vehicle, as designated
                  accessible parking spaces are located on an excessive slope.
                  Violation: There are accessible parking spaces located on an
                  excessive slope violating Section 4.6.3 of the ADAAG and
                  Section 502.4 of the 2010 ADA Standards, whose resolution is
                  readily achievable.

            b.    The plaintiff had difficulty exiting the vehicle, as designated
                  accessible parking space access aisles are located on an excessive
                  slope. Violation: There are accessible parking space access aisles
                  located on an excessive slope violating Section 4.6.3 of the
                  ADAAG and Section 502.4 of the 2010 ADA Standards, whose
                  resolution is readily achievable.

                        ENTRANCE ACCESS AND PATH OF TRAVEL

            c.    The plaintiff had difficulty traversing the path of travel, as it is not
                  continuous and accessible. Violation: There are inaccessible
                  routes from the public sidewalk and transportation stop. These are
                  violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1,
                  and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303, and
                  402.2 of the 2010 ADA Standards, whose resolution is readily
                  achievable;

            d.    The plaintiff had difficulty traversing the path of travel due to
                  abrupt changes in level. Violation: There are changes in levels of
                  greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the
                  ADAAG and Section 303 of the 2010 ADA Standards, whose
                  resolution is readily achievable; and

            e.    3. The plaintiff had difficulty using some of the curb ramps, as the
                  slopes are excessive. Violation: There are curb ramps at the
                  facility that contain excessive slopes, violating Section 4.7.2 of
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 5 of 13

                                                                        Complaint for Injunctive Relief
                                                                                          Page 5 of 13


                   the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA
                   Standards, whose resolution is readily achievable.


         19.      The Defendants, MR. CUNNINGHAM and MRS. CUNNINGHAM, engages in a

  policy and/or procedure of failing to maintain in operable working conditions those features of the

  commercial facility, as identified in paragraphs 18 (a)-(e), in violation of 28 C.F.R. § 36.211.

          20. The following barriers exist at the Pizza Hut restaurant operated by Defendant,

  KONING:

                                        PUBLIC RESTROOMS

           a.       There are permanently designated interior spaces without proper
                    signage, violating Section 4.1.3(16) and 4.30 of the ADAAG and
                    Sections 216.2 and 703 of the 2010 ADA Standards, whose
                    resolution is readily achievable;

           b.       The plaintiff could not enter the restroom area without
                    assistance, as the required maneuvering clearance is not
                    provided. Violation: The restroom area door does not provide the
                    required latch side clearance violating Section 4.13.6 of the
                    ADAAG and Section 404.2.4 of the 2010 ADA Standards,
                    whose resolution is readily achievable;

           c.       The plaintiff was exposed to a cutting/burning hazard because
                    the lavatory pipes are not wrapped. Violation: The lavatory pipes
                    are not fully insulated or maintained violating Section 4.19.4 of
                    the ADAAG and Section 606.5 of the 2010 ADA Standards,
                    whose resolution is readily achievable;

           d.       The plaintiff could not use the accessible toilet compartment
                    door without assistance, as it is not self-closing and does not
                    have compliant door hardware. Violation: The accessible toilet
                    compartment door does not provide hardware and features that
                    comply with Sections 4.17.5 and 4.13.9 of the ADAAG and
                    Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose
                    resolution is readily achievable;

           e.       The plaintiff could not use the mirror, as it is mounted too high.
                    Violation: The mirrors provided in the restrooms are in violation
                    of the requirements in Section 4.19.6 of the ADAAG and Section
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 6 of 13

                                                                         Complaint for Injunctive Relief
                                                                                           Page 6 of 13


                    603.3 of the 2010 ADA Standards, whose resolution is readily
                    achievable;

           f.       The plaintiff could not transfer to the toilet without assistance, as
                    a trashcan obstructed the clear floor space. Violation: The
                    required clear floor space is not provided next to the toilet,
                    violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR
                    36.211, and 604.3 of the 2010 ADA Standards, whose resolution
                    is readily achievable;

           g.       The plaintiff could not use the toilet compartment without
                    assistance, as one of the required size is not provided: Violation:
                    The toilet compartments provided for public use at the facility
                    are in violation of Section 4.17.3 and Figure 30(a) of the
                    ADAAG and Section 604.8.1 of the 2010 ADA Standards,
                    whose resolution is readily achievable; and

           h.       The plaintiff had difficulty using the toilet without assistance, as
                    it is not mounted at the required distance from the side wall.
                    Violation: The water closet in the accessible toilet compartment
                    is mounted at a non-compliant distance from the wall in violation
                    of Section 4.17.3 and Figure 30(a) of the ADAAG and Section
                    604.2 of the 2010 ADA Standards, whose resolution is readily
                    achievable.

         21.      The Defendant, KONING, engages in a policy and/or procedure of failing to

  maintain in operable working conditions those features of the commercial facility and supermarket,

  as identified in paragraphs 20 (a)-(h), in violation of 28 C.F.R. § 36.211.

          22. Plaintiff has encountered and has knowledge of the numerous inaccessible elements

  that prevent access and/or are a threat to the safety of individuals with disabilities located at the

  subject commercial facility and the places of public accommodation operating therein.

          23. Due to the architectural barriers encountered, all areas of the premises were not

  experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

  all-inclusive. A complete list of violations at the commercial facility and the place of public
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 7 of 13

                                                                       Complaint for Injunctive Relief
                                                                                         Page 7 of 13


  accommodation, and the remedial measures necessary to remove same, will require an on-site

  inspection by Plaintiff’s representatives.1

            24. Correcting each of the barriers in paragraphs 18 (a)-(e) of this Complaint are readily

  achievable.

            25. Correcting each of the barriers in paragraphs 20 (a)-(h) of this Complaint are readily

  achievable.

            26. Plaintiff intends to revisit the subject commercial facility and the places of public

  accommodation as identified in paragraphs 12 and 13 of this Complaint.

            27. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            28. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public accommodation,

  and has otherwise been discriminated against and damaged because of the existing ADA

  violations, including, but not limited to, those set forth herein.

            29. The ADA barriers identified in paragraphs 18 and 20, violate the ADA and infringe

  on Plaintiff’s right to travel free of discrimination. Once the barriers are removed, Plaintiff will

  revisit the subject commercial facility and the place of public accommodation.




  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 8 of 13

                                                                        Complaint for Injunctive Relief
                                                                                          Page 8 of 13


                                      COUNT I
                          AMERICANS WITH DISABILITIES (“ADA”)
                            ACTION FOR INJUNCTIVE RELIEF

          30. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

          31. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 29 of

  this Complaint as if fully stated herein.

          32. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendants’ conduct or omissions thereof.

          33. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendants’ conduct.

          34. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          35. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination that discrimination under the ADA further includes “the failure to take such

  steps as may be necessary to ensure that no individual with a disability is excluded, denied

  services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services” as defined under § 12102 of the ADA.

          36. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 9 of 13

                                                                       Complaint for Injunctive Relief
                                                                                         Page 9 of 13


         37. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

         38. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

         39. At all times relevant to this action, Defendants commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

         40. Defendants, MR. CUNNINGHAM and MRS. CUNNINGHAM, who owns the 7333

  S.W. 152 Ave., Miami Facility where the Pizza Hut restaurant is located, is required to comply

  with the ADA. See 28 CFR § 36.201.

         41. Defendant, KONING, who owns and operated the Pizza Hut restaurant located at

  the 7333 S.W. 152 Ave., Miami Facility is required to comply with the ADA. See 28 CFR §

  36.201.

         42. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

  subject commercial facility and the place of public accommodation, which deny him the full and

  equal enjoyment of the facilities as able-bodied persons.

         43. Defendants are deprived Plaintiff the equal opportunity to freely travel without fear

  of being subjected to discrimination by maintaining a public accommodation with ADA

  violations and failing to remove such barriers existing therein.

         44. Defendants have discriminated against the Plaintiff by denying him access to, and

  full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 10 of 13

                                                                      Complaint for Injunctive Relief
                                                                                       Page 10 of 13


  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

         45. Defendants, through the actions outlined above, have denied Plaintiff the opportunity

  to participate or benefit from the services, facilities, and accommodations provided by

  Defendants. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

         46. Defendants’ violations of the ADA mentioned above directly cause Plaintiff to

  sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

  and will continue to suffer irreparable injury as a result of Defendant’s pattern and practice of

  discrimination.

         47. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

  existing loss and damage will be aggravated, if the Defendants are not enjoined to comply with

  the ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be

  deterred from returning to the premises without the relief provided by the ADA as requested

  herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

  Defendants from discriminatory barriers, policies, and practices in violation of the ADA.

         48. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendant’s commercial

  facility and the places of public accommodation. Defendants have caused Plaintiff to suffer a

  sense of isolation and segregation and deprive Plaintiff the full and equal enjoyment of the

  goods, services, facilities, privileges and/or accommodations available to the able-bodied public

  by continuing to operate a commercial facility and the places of public accommodation with

  discriminatory conditions in violation of the ADA.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 11 of 13

                                                                       Complaint for Injunctive Relief
                                                                                        Page 11 of 13


         49. Plaintiff wishes to re-visit the subject commercial facility and the places of public

  accommodation to avail himself of the services, programs and/or activities available at the

  building/property, but also to assure himself that the subject commercial facility and the places

  of public accommodation are in compliance with the ADA so that he and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear that the

  discriminatory behavior and policies alleged herein cannot reasonably be expected to recur.

         50. Defendants are required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendant’s places of public accommodation since January 26, 1992, then the

  Defendant are required to ensure to the maximum extent feasible, that the altered portions of the

  facilities are readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities is one

  which was designed and constructed for first occupancy subsequent to January 26, 1993, as

  defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible to and

  useable by individuals with disabilities as defined by the ADA.

         51. Notice to Defendant(s) is not required because of the Defendants’ failure to cure the

  violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

  and gross receipts of $50,000.00 or less).

         52. All other conditions precedent have been met by Plaintiff or waived by the

  Defendants.
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 12 of 13

                                                                       Complaint for Injunctive Relief
                                                                                        Page 12 of 13


         53. The Plaintiff demands a non-jury trial on all issues to be tried herein.

         54. Plaintiff has been obligated to retain undersigned counsel for the filing and

  prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

  costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

  costs and litigation expenses from the Defendants.

         55. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

  injunctive relief including an order to alter the subject facilities to make them readily accessible

  to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

  the subject facilities until the requisite modifications are complete.

        WHEREFORE, Plaintiff respectfully requests:

         A.      The Court issue a Declaratory Judgment that determines that the Defendants at the

  commencement of the subject lawsuit is in violation of Title III of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq;

         B.      Injunctive relief against the Defendants, GERALD MICHAEL CUNNINGHAM,

  ELIZABETH BENITO CUNNINGHAM, and KONING RESTAURANTS INTERNATIONAL,

  L.C., d/b/a PIZZA HUT #012344, including an Order to make all readily achievable alterations

  to the facility; or to make such facility readily accessible to and usable by individuals with

  disabilities to the extent required by the ADA; and to require the Defendants to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to

  afford all offered goods, services, facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such steps that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absences of auxiliary aids and services;
Case 1:21-cv-21303-FAM Document 1 Entered on FLSD Docket 04/06/2021 Page 13 of 13

                                                                    Complaint for Injunctive Relief
                                                                                     Page 13 of 13


         C.     Award Plaintiff his reasonable attorney fees, costs and litigation expenses incurred

  in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

         D.     Any such other and further relief as this Court may deem proper and just under the

  circumstances and allowable under Title III of the American with Disabilities Act.

  Dated: April 6, 2021                 Respectfully submitted,

                                              By:/S/ Camilo F. Ortega
                                              Camilo F. Ortega, Esq.,
                                              Florida Bar No.: 0075387
                                              ORTEGA LAW GROUP, P.A.,
                                              REGENCY SQUARE
                                              2440 SE FEDERAL HIGHWAY
                                              SUITE M
                                              STUART, FLORIDA 34994
                                              Ph: (786) 452-9709
                                              Fax: (713) 246-7914
                                              E-Mail: camilo@ortegalawgroup.com
                                              Service by E-Mail:
                                              attorneyservice@ortegalawgroup.com
